J.W. Gillespie, plaintiff in error, was convicted on the 19th day of February, 1910, on a charge of selling whisky, and on the 26th day of February, thereafter, was sentenced by the court to pay a fine of three hundred dollars and be imprisoned in the county jail for a period of sixty days. No brief has been filed on behalf of plaintiff in error in this court, and no appearance made for oral argument. The transcript has been carefully examined and the judgment of the trial court is affirmed under rule 4 of this court.